MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2008-1 Collection Period 01/01/08-01/31/08 Determination Date 02/11/2008 Distribution Date 02/15/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 525,000,002.60 2 . Collections allocable to Principal $ 14,912,098.15 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 0.00 5 . Pool Balance on the close of the last day of the related Collection Period $ 510,087,904.45 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 525,000,002.60 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 86,000,000.00 $ 68,434,311.86 b. Class A-2 Floating Rate Note Balance $ 198,000,000.00 $ 198,000,000.00 c. Class A-3 Note Balance $ 100,000,000.00 $ 100,000,000.00 d. Class A-4a Note Balance $ 60,000,000.00 $ 60,000,000.00 e. Class A-4b Floating Rate Note Balance $ 35,000,000.00 $ 35,000,000.00 f. ClassB Note Balance $ 32,870,000.00 $ 32,870,000.00 g. Class C Note Balance $ 11,810,000.00 $ 11,810,000.00 h. Note Balance (sum a - h) $ 523,680,000.00 $ 506,114,311.86 8 . Pool Factors a. Class A-1 Note Pool Factor 1.0000000 0.7957478 b. Class A-2 Floating Rate Note Pool Factor 1.0000000 1.0000000 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4a Note Pool Factor 1.0000000 1.0000000 e. Class A-4b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class B Note Pool Factor 1.0000000 1.0000000 g. Class C Note Pool Factor 1.0000000 1.0000000 h. Note Pool Factor 1.0000000 0.9664572 9 . Overcollateralization Target Amount $ 7,651,318.57 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 3,973,592.59 11 . Weighted Average Coupon % 10.42% 12 . Weighted Average Original Term months 63.53 13 . Weighted Average Remaining Term months 59.20 14 . 1-Month LIBOR for the accrual period ending 02/15/08 3.93438% 15 . Note Rate applicable to the Class A-2 notes for the accrual period ending 02/15/08 4.63438% 16 . Note Rate applicable to the Class A-4b notes for the accrual period ending 02/15/08 5.23438% Collections 17 . Finance Charges: a. Collections allocable to Finance Charge $ 4,620,767.92 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,620,767.92 18 . Principal: a. Collections allocable to Principal $ 14,912,098.15 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 14,912,098.15 19 . Total Finance Charge and Principal Collections (17d+ 18d) $ 19,532,866.07 20 . Interest Income from Collection Account $ 15,942.54 21 . Simple Interest Advances $ 0.00 22 . Net Swap Receipts $ 97,745.86 23 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 24 . Available Collections (Ln19 + 20 + 21 + 22 + 23) $ 19,646,554.47 Available Funds 25 . Available Collections $ 19,646,554.47 26 . Reserve Account Draw Amount $ 0.00 27 . Available Funds $ 19,646,554.47 Application of Available Funds 28 . Total Servicing Fee a. Monthly Servicing Fee $ 437,500.00 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 437,500.00 d. Shortfall Amount (a + b - c) $ 0.00 29 . Unreimbursed Servicer Advances $ 0.00 30 . Monthly Net Swap Payment Amount $ 0.00 31 . Senior Swap Termination Payment Amount $ 0.00 32 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 255,359.80 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 255,359.80 e. Class A-2 Monthly Interest $ 611,738.16 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 611,738.16 i. Class A-3 Monthly Interest $ 275,361.11 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 275,361.11 m. Class A-4a Monthly Interest $ 183,616.67 n. Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 p. Total Class A-4a Note Interest (sum m-o) $ 183,616.67 q. Class A-4b Monthly Interest $ 122,135.53 r. Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 t. Total Class A-4b Note Interest (sum q-s) $ 122,135.53 33 . Priority Principal Distributable Amount $ 0.00 34 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 137,551.82 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 137,551.82 35 . Secondary Principal Distributable Amount $ 1,782,095.55 36 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 60,362.22 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 60,362.22 37 . Required Payment Amount (Ln 28 + (sum of Ln30 through Ln 36)) $ 3,865,720.86 38 . Reserve Account Deficiency $ 0.00 39 . Regular Principal Distributable Amount $ 19,461,318.57 40 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 41 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 42 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,620,767.92 b. Total Daily Deposits of Principal Collections $ 14,912,098.15 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 15,942.54 e. Net Swap Receipt $ 97,745.86 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 19,646,554.47 43 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 437,500.00 b. Monthly Net Swap Payment Amount $ 0.00 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 19,209,054.47 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 g. Total Withdrawals from Collection Account (sum a - f) $ 19,646,554.47 Note Payment Account Activity 44 . Deposits a. Class A-1 Interest Distribution $ 255,359.80 b. Class A-2 Interest Distribution $ 611,738.16 c. Class A-3 Interest Distribution $ 275,361.11 d. Class A-4a Interest Distribution $ 183,616.67 e. Class A-4b Interest Distribution $ 122,135.53 f. Class B Interest Distribution $ 137,551.82 g. ClassC Interest Distribution $ 60,362.22 h. Class A-1 Principal Distribution $ 17,565,688.14 i. Class A-2 Principal Distribution $ 0.00 j. Class A-3 Principal Distribution $ 0.00 k. Class A-4a Principal Distribution $ 0.00 l. Class A-4b Principal Distribution $ 0.00 m. Class B Principal Distribution $ 0.00 n. ClassC Principal Distribution $ 0.00 o. Total Deposits to Note Payment Account (sum a - n) $ 19,211,813.45 45 . Withdrawals a. Class A-1 Distribution $ 17,821,047.94 b. Class A-2 Distribution $ 611,738.16 c. Class A-3 Distribution $ 275,361.11 d. Class A-4a Distribution $ 183,616.67 e. Class A-4b Distribution $ 122,135.53 f. Class B Distribution $ 137,551.82 g. Class C Distribution $ 60,362.22 h. Total Withdrawals from Note Payment Account (sum a - g) $ 19,211,813.45 Certificate Payment Account Activity 46 . Deposits a. Excess Collections $ 0.00 b. Reserve Account surplus (Ln 56) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 47 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 48 . Lesser of: (a or b) a. $2,625,000.00 $ 2,625,000.00 b. Note Balance $ 506,114,311.86 49 . Required Reserve Account Amount $ 2,625,000.00 Reserve Account Reconciliation 50 . Beginning Balance (as of end of preceding Distribution Date) $ 2,625,000.00 51 . Investment Earnings $ 2,758.98 52 . Reserve Account Draw Amount $ 0.00 53 . Reserve Account Amount (Ln 50+ Ln 51- Ln 52) $ 2,627,758.98 54 . Deposit from Available Funds (Ln 43e) $ 0.00 55 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 2,758.98 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 56 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 55 exist $ 0.00 57 . Ending Balance (Ln53 + Ln54 - Ln55 - Ln56) $ 2,625,000.00 58 . Reserve Account Deficiency (Ln49 - Ln57) $ 0.00 Instructions to the Trustee 59 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 60 . Amount to be paid to Servicer from the Collection Account $ 437,500.00 61 . Amount to be paid to the Swap Counterparty from the Collection Account $ 0.00 62 . Amount to be deposited from the Collection Account into the Note Payment Account $ 19,209,054.47 63 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 64 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 65 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 2,758.98 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 66 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 17,821,047.94 67 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 611,738.16 68 . Amount to be paid to Class A-3Noteholders from the Note Payment Account $ 275,361.11 69 . Amount to be paid to Class A-4a Noteholders from the Note Payment Account $ 183,616.67 70 . Amount to be paid to Class A-4b Noteholders from the Note Payment Account $ 122,135.53 71 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 137,551.82 72 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 60,362.22 73 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 74 . Net Losses with respect to preceding Collection Period $ 0.00 75 . Cumulative Net Losses $ 0.00 76 . Cumulative Net Loss Percentage 0.0000% 77 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 195 $ 3,093,266.28 b. 61 to 90 days past due 7 $ 139,130.52 c. 91 or more days past due 0 $ 0.00 d. Total (sum a - c) 202 3,232,396.80 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on February 11, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
